Citation Nr: 1827750	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-15 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1. Entitlement to service connection for an ear disability, to include bilateral hearing loss, tinnitus and peripheral vestibular disorder.

2. Entitlement to service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1972 to October 1972, with additional periods of ACDUTRA and inactive duty for training (INACDUTRA) during service in the Army National Guard through November 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2016, the Board remanded for additional development the issues of entitlement to service connection for a skin condition, ears condition and a right leg condition.  Subsequently, the AOJ granted service connection for a right leg condition.  As this was a full grant of the benefit sought, the issue is no longer before the Board.

For reasons discussed below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a skin condition and ear condition.  He indicated in a November 2017 statement in support of his claim that his ear conditions were caused by continuous noise exposure to machine guns and close artillery during active periods of training during Army National Guard service.  He also contends that his skin conditions were similarly due to sun exposure and sunburn during his active periods of training. 

Turning first to the Veteran's skin claim, the evidence demonstrates treatment for actinic keratosis, solar lentigines, dermatitis and malignant neoplasms.  The Veteran's service records demonstrate that on July 26, 1991  the Veteran sought treatment at Camp Santiago for sunburn on both arms.  His personnel records confirm service on active duty for training that day.  In any event, the Board in no way calls into question that the Veteran would have been exposed to sun during training periods as an infantryman and unit commander while serving in Puerto Rico.  

The key question at issue is whether the sun exposure the Veteran received during periods of training-for only a portion of days in a given year-can be shown to be at least as likely as not related to the development of the Veteran's post-service skin disabilities.  Both a July 2011 VA examiner, and the Veteran's private physician, Dr. E.C.C. link the Veteran's disabilities to sun exposure.  Pertinently however, the July 2011 VA examiner indicated that the Veteran's disabilities were due to "chronic sun exposure throughout his entire life and not due to an isolated episode of sunburn during military service."  On the other hand, Dr. E.C.C. noted in a September 2017 opinion that these skin conditions "can be related to environment and sun when [the] patient was active in [the] Army."  

Although the Veteran did have one documented episode of sunburn while training, it is unclear from the July 2011 VA examiner's opinion whether the examiner considered the Veteran's key contention in this case-whether sun exposure over the course of his career in the Guard (during periods of ACDUTRA and INACDUTRA) at least as likely as not caused him to develop his skin disabilities, rather than one isolated incident of reported treatment for sunburn in July 1991.

With respect to Dr. E.C.C.'s opinion, Dr. E.C.C. provided no clinical explanation or rationale in support of his conclusion, and couched the opinion in terms of possibility ("can be related") instead of probability.  As such, the opinion does not support an allowance at this time.

On remand, another medical opinion should be obtained addressing the likelihood that in-service sun exposure during periods of ACDUTRA and INACDUTRA from 1972 to 1993 caused the Veteran to develop his skin disabilities, when compared to all other times where the Veteran was exposed to the sun while living and working in Puerto Rico.  
With respect to the Veteran's ear disability claim, the record demonstrates that the Veteran has three current disabilities: a bilateral hearing loss disability for VA purposes, tinnitus, and peripheral vestibular disorder.  As noted above, the Veteran asserts that he was exposed to acoustic trauma firing guns and close artillery during active periods of training during Army National Guard service which caused his current ear disabilities.   He also asserts he perforated his eardrum in service, although a November 2016 VA examiner found no evidence of a healed tympanic membrane perforation.  

In September 2016, the Board remanded the Veteran's appeal to obtain an opinion as to whether any current disability is related to the Veteran's service.  With respect to hearing loss, a November 2016 VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service.  However, it appears that the examiner limited his/her opinion to the question of whether hearing loss was due to noise exposure during his initial period of active duty for training (in 1972).  Indeed, it is the Veteran's contention that noise exposure occurring during active training exercises (during ACDUTRA and INACDUTRA) throughout his National Guard career through 1993 played a role in the development of his hearing loss.  The Veteran trained as an infantryman and a unit commander.  A July 26, 1979 Chronological Record of Medical Care indicates that he Veteran had "tinnitus, secondary to sustained acoustic trauma while firing an M-60 MG [machine gun].  There is also an indication that the Veteran had hearing loss for VA purposes in one ear in October 1988. The VA examiner did not comment upon the July 1979 treatment report, but did recognize the October 1988 hearing loss test, noting that this was 16 years following separation from military service.  The examiner stated that it is well known that prolonged exposure to noise of high intensity and short duration, such as military type, could cause permanent damage in the structures of the inner ear, resulting in irreversible hearing loss.  Because the opinion does not consider the effects of the noise exposure during periods of ACDUTRA and INACDTURA during National Guard service, a new opinion should be obtained on remand as to whether the Veteran's hearing loss and tinnitus disabilities can be related to service.  

With respect to peripheral vestibular disorder, although a November 2016 VA ear examiner recognized that the Veteran claimed he experienced in-service acoustic trauma, the examiner stated that the Veteran's disability was less than 50 percent likely to be related to service.  By way of rationale, the examiner focused exclusively on lack of evidence showing a tympanic membrane perforation, and the fact that there is no data to support a tympanic membrane perforation with secondary otologic problems.  Even if such is the case, the examiner did not address whether in-service acoustic trauma had a role, if any, in the development of peripheral vestibular disorder.  On remand, another opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or private treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include all updated VA medical treatment records.

2. Obtain a medical opinion from a VA dermatologist addressing the likelihood that the Veteran's current skin disabilities are related to in-service sun exposure.  If a dermatologist is unavailable, this should be made clear, and the opinion should be obtained from another qualified physician.  The claims file should be sent to, and reviewed by the reviewing physician.  Upon review of the record, the reviewing physician should provide a response to the following:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current skin disabilities-which include actinic keratosis, solar lentigines, dermatitis and malignant neoplasms (now removed)-are related to in-service sunburn and exposure to the sun experienced exclusively during periods of ACDUTRA and INACDUTRA from 1972 to 1993?  If it is more likely that the Veteran's disability is due to sun exposure outside of the Veteran's period of trainings, while living and working in Puerto Rico, this should be made clear.  The reviewing physician is asked to support the opinion with a clinical explanation as to why the conclusion was reached.  

3. Obtain medical opinions from an appropriate physician addressing the likelihood that the Veteran's current ear disabilities are related to in-service acoustic trauma.  The claims file should be sent to, and reviewed by the examiner.  

Following review of the claims file, the examiner(s) should respond to each of the following:

(a) Is it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss disability and/or tinnitus are related to in-service exposure to acoustic trauma from firing weapons and artillery during periods of ACDUTRA and INACDUTRA from 1972 to 1993?  The examiner should consider and comment upon a July 26, 1979 in-service health record specifying that the Veteran experienced "tinnitus, secondary to sustained acoustic trauma while firing an M-60" machine gun; as well as the test results of an October 1988 audiogram.  The examiner should also comment upon the November 2016 VA examiner's opinion that bilateral sensorineural hearing loss is the most likely cause of the current tinnitus complaints.

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral vestibular disorder is related to in-service exposure to acoustic trauma from firing weapons and artillery during periods of ACDUTRA and INACDUTRA from 1972 to 1993?  

For the purpose of these opinions, the reviewing physician should assume as true that the Veteran was exposed to acoustic trauma during weapons training as he so described.  All opinions must be supported by a medical rationale.

5. After completing all of the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




